Citation Nr: 0512309	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-19 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the residuals of a left 
leg injury to include deep vein thrombosis.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from February 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The veteran testified before the undersigned Veterans Law 
Judge at the RO in June 2004.

In a statement received in August 2004, the veteran refers to 
an in-service left shoulder injury.  This is referred to the 
RO for appropriate consideration.


FINDINGS OF FACT

The veteran's left leg disability is not of service origin; 
acute deep venous thrombosis was noted in 1991.


CONCLUSION OF LAW

The veteran's left leg disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming that he suffers from a left leg 
disability that had its onset during service.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist as 
well as, enhances the duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statement of the Case and correspondence from the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  

In particular, the Board notes evidence development letter 
dated in May 2002 in which the veteran was advised of the 
type of evidence necessary to substantiate his claim.  

In this letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence VA should 
provide.  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Factual Background

Service medical records (SMRs) failed to show any complaints, 
findings or diagnoses regarding a left leg injury.

The record contains private medical records dated in October 
1991.  The records show that the veteran was treated for left 
leg swelling.  It was noted that ultrasound revealed acute 
DVT.  In reporting the veteran's medical history, it was 
noted he had left saphenous vein stripping approximately 30 
years previously from some unknown trauma to his deep system.  
The veteran has continued to receive treatment for his left 
leg disorder.

A personal hearing was held in June 2004.  The veteran 
reported his medical history.  He indicated that while aboard 
ship in 1943 or 1944 he received treatment for a left ankle 
injury.  He indicated that this occurred near Calcutta, 
India, before he was transferred to Normandy.  This was 
treated with saltwater soaks.  He also reported that prior to 
his entrance into service he experienced problems with his 
left leg.  However, he further indicated that his problems 
with his left leg were about the same after service discharge 
as they were before he entered military service.  In other 
words, there were no increased symptoms.  He also stated that 
he did not seek treatment for his left leg problem within a 
year of service discharge.  He disclosed that left leg vein 
stripping was performed in 1964.   

Criteria and Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Although the medical records did not describe an injury to 
the left leg, the veteran has stated that he injured his left 
ankle in 1943 or 1945.  The Board notes that a layperson is 
not competent to give a medical opinion or actual diagnosis; 
however, the veteran's statements describing the symptoms of 
a disability and an inservice event are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for a left leg disability.  The Board 
notes that record does not show objective evidence that the 
veteran received treatment for a left leg injury during 
service.  

In fact, the earliest evidence documenting a diagnosis 
regarding a chronic left leg disability is in October 1991, 
approximately 46 years after service discharge, when 
ultrasound study revealed DVT.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd. 1330, 
1333 (Fed. Cir. 2000).  

The Board took into consideration that the October 1991 
private medical documents indicated that some unknown trauma 
occurred to the left leg thirty years previously (in 1961).  
However, even taking into account the veteran's left leg 
trauma in 1961, this is still more than 16 years after 
service discharge.  This is significant in that there was an 
extended period of time between service discharge and the 
showing of a chronic left leg disability.  Cf. Mense v. 
Derwinski, 1 Vet. App. 354 (1991) (veteran failed to provide 
evidence of continuity of symptomatology of low back 
condition).  

More importantly, there is no medical evidence on file, which 
relates the left leg disability to the veteran's period of 
active duty.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a claim for service 
connection for the residuals of a left leg injury.  


ORDER

Service connection for the residuals of a left leg injury is 
denied.


	                        
____________________________________________
	M. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


